 Case 2:18-cv-00716-GW-SS Document 236 Filed 05/26/20 Page 1 of 3 Page ID #:7433
                                                                                     JS-6

 1                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE CENTRAL DISTRICT OF CALIFORNIA
 2                                     WESTERN DIVISION
 3

 4                                                        ) No. CV 18-716-GW-SSx
     BEVERLY HILLS UNIFIED SCHOOL DISTRICT,               )
 5                                                        ) Honorable George H. Wu
                            Plaintiff,                    )
 6                                                        ) FINAL JUDGMENT
                            v.                            )
 7
                                                          )
 8   FEDERAL TRANSIT ADMINISTRATION; K. JANE )
     WILLIAMS, in her official capacity as the            )
 9   Administrator of the Federal Transit Administration; )
     RAYMOND TELLIS, in his official capacity as          )
10   Regional Administrator of the Federal Transit        )
     Administration’s Region IX Office; LOS ANGELES )
11   COUNTY METROPOLITAN TRANSPORTATION )
12   AUTHORITY, a public entity; PHILLIP A.               )
     WASHINGTON, in his official capacity as Chief        )
13   Executive Officer of the Los Angeles County          )
     Metropolitan Transportation Authority,               )
14                                                        )
                            Defendants.                   )
15

16

17

18

19

20

21

22

23

24

25

26

27

28


     [PROPOSED] FINAL JUDGMENT
     Case No. 2:18-cv-00716 GW(SSx)
 Case 2:18-cv-00716-GW-SS Document 236 Filed 05/26/20 Page 2 of 3 Page ID #:7434



 1          In accordance with Federal Rule of Civil Procedure 54 and the Court’s Order of
 2 May 18, 2020 (Docket No. 231), adopting as final the Court’s tentative rulings of June

 3 27, 2019 (Docket No. 125), August 20, 2019 (Docket No. 149), and May 15, 2020, IT IS

 4 HEREBY ORDERED, ADJUDGED, AND DECREED that:

 5          1.     On May 15, 2020, the Court issued a third tentative ruling regarding the
 6 parties’ cross-motions for summary judgment. That ruling incorporates by reference the

 7 Court’s previous tentative rulings (Docket Nos. 125 and 149), grants summary judgment

 8 in favor of all Defendants, and denies Plaintiff’s Motion for summary judgment.

 9          2.     On May 18, 2020, the Court adopted its May 15, 2020 tentative ruling as
10 final (Docket 231).

11          3.     As to all of Plaintiff’s claims, judgment is entered in favor of Defendants.
12 Such claims are dismissed with prejudice.

13          4.     Plaintiff’s request pursuant to Fed. R. Civ. P. 62(d) and in accordance with
14 Fed. R. App. P. 8(a) for a stay of this Final Judgment and for an injunction pending

15 appeal enjoining Defendants from proceeding with construction of the “Project

16 Alignment” of the Purple Line Extension between a station on Wilshire Boulevard in

17 Beverly Hills to Century City in Los Angeles (the “Project”) and with construction at the

18 Projects Staging Areas 2 and 3, made orally during the May 18, 2020 hearing, is denied.

19          5.     In accordance with the Court’s Order of May 18, 2020 (Docket No. 230)
20 Plaintiff’s motion for sanctions against the Los Angeles Transportation Authority

21 (Docket No. 213) is denied.

22          6.     All parties are to bear their own costs and attorney’s fees.
23

24 / /

25 / /

26 / /

27

28                                                 1
     [PROPOSED] FINAL JUDGMENT
     Case No. 2:18-cv-00716 GW(SSx)
 Case 2:18-cv-00716-GW-SS Document 236 Filed 05/26/20 Page 3 of 3 Page ID #:7435



 1          7.     Nothing herein modifies the Court’s rulings of June 27, 2019, August 20,
 2 2019, and May 15, 2020 adopted as final on May 18, 2020.

 3

 4          IT IS SO ORDERED.
 5

 6 DATED: May 26, 2020

 7

 8

 9
                                            ______________________________________
                                            GEORGE H. WU, United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                               2
     [PROPOSED] FINAL JUDGMENT
     Case No. 2:18-cv-00716 GW(SSx)
